Title: From Thomas Jefferson to André Limozin, 2 September 1787
From: Jefferson, Thomas
To: Limozin, André



Sir
Paris Sep. 2. 1787.

By the inclosed paper I presume there are arrived for me on board the packet three small boxes of seeds or plants, and a large box, the contents of which I know not. I will beg the favor of you to pay for me the freight and other expences, and to send the three small boxes by the Diligence. As to the large one, I conjecture it may contain bones and other objects of Natural history which should come by water, as the motion of a carriage would destroy them. I will therefore pray you to send the large box up here by water, taking such precautions as are necessary to prevent their being stopped at Rouen. Perhaps the plumbing the box may be necessary; in which case I will take particular care to return any Acquit á caution you may be so kind as to enter into for me.
As to news, every thing stands as in my letter of the day before yesterday, except that M. de la Borde’s appointment seems not  yet firm. I have the honor to be with much esteem, Sir, your most obedient & most humble servant,

Th: Jefferson

